       Case 2:18-cr-20075-DDC-JPO Document 43 Filed 05/21/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

        Plaintiff,
                                                                 Case No. 18-20075-01-DDC
v.

RALPH MCGINNIS,

        Defendant.


                                 MEMORANDUM AND ORDER

        This matter comes before the court on pro se1 prisoner Ralph McGinnis’s Motion for

Compassionate Release (Doc. 39). Mr. McGinnis seeks compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) due to the COVID-19 pandemic. Id. at 1. The government opposes Mr.

McGinnis’s motion (Doc. 42). For the reasons explained below, the court dismisses Mr.

McGinnis’s motion because it lacks jurisdiction over the motion.

                1. Legal Standard

        “[I]t is well-settled that ‘[a] district court is authorized to modify a [d]efendant’s sentence

only in specified instances where Congress has expressly granted the court jurisdiction to do

so.’” United States v. White, 765 F.3d 1240, 1244 (10th Cir. 2014) (quoting United States v.

Blackwell, 81 F.3d 945, 947 (10th Cir. 1996)). The compassionate release statute, 18 U.S.C.

§ 3582(c), permits a court to modify a term of imprisonment only if certain exceptions apply.

Previously, these exceptions required the Bureau of Prisons to bring a motion on a defendant’s



1
         Because Mr. McGinnis proceeds pro se, the court construes his filings liberally and holds them to
a less stringent standard than formal pleadings drafted by lawyers. See Hall v. Bellmon, 935 F.2d 1106,
1110 (10th Cir. 1991). But the court does not assume the role of advocate for a pro se litigant. Id.
       Case 2:18-cr-20075-DDC-JPO Document 43 Filed 05/21/20 Page 2 of 4




behalf. But in 2018, the First Step Act modified the compassionate release statute, permitting a

defendant to bring his own motion for relief. First Step Act of 2018, Pub. L. No. 115-391, § A

603(b)(1), 132 Stat. 5194 (2018). After this amendment, a defendant may bring a motion for

compassionate release from custody only if he “has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on [his] behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility, whichever is

earlier . . . .” 18 U.S.C. § 3582(c)(1)(A). But, unless a defendant meets this exhaustion

requirement, the court lacks jurisdiction to modify the sentence or grant relief. See United States

v. Johnson, 766 F. App’x 648, 650 (10th Cir. 2019) (noting that without an express statutory

authorization, a court lacks jurisdiction to modify a sentence).

        Assuming the statutory prerequisites are met, the court may grant relief under 18 U.S.C.

§ 3582(c)(1)(A) if (i) “extraordinary and compelling reasons” warrant a sentence reduction, or

(ii) “the defendant is at least 70 years of age, has served at least 30 years in prison, . . . and a

determination has been made by the Director of the Bureau of Prisons that the defendant is not a

danger to the safety of any other person or the community . . . .”

                2. Analysis

        Mr. McGinnis seeks compassionate release under 18 U.S.C. § 3582(c)(1)(A) due to the

COVID-19 pandemic. Doc. 39 at 1. He argues that he is in “bad health,” and at higher risk for

contracting COVID-19. Id. And, Mr. McGinnis asserts he filed an inquiry with the warden’s

office about whether he “fit the COVID-19 pandemic [r]elease” but the warden responded that

he did not fit the requirements. Id. at 2. Mr. McGinnis attaches his request and the warden’s

response to his motion. The request is dated April 12, 2020. Id. The government contends the

court is without jurisdiction to decide Mr. McGinnis’s motion because he has failed to exhaust



                                                    2
       Case 2:18-cr-20075-DDC-JPO Document 43 Filed 05/21/20 Page 3 of 4




his administrative remedies as 18 U.S.C. § 3582(c)(1)(A) requires. Doc. 42 at 3. According to

the government, Mr. McGinnis has fallen “remarkably short of establishing that he has in fact

satisfied that burden.” Id. at 4. So, the government asserts, the court lacks jurisdiction to

consider Mr. McGinnis’s motion because he has not completed the administrative appeal

process.

       The court agrees with the government. Mr. McGinnis’s motion fails to show he has

“exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion” on his behalf. 18 U.S.C. § 3582(c)(1)(A). Indeed, Mr. McGinnis reports that he filed an

inquiry with the warden on April 12, 2020. Doc. 39 at 2. And, it appears the warden responded

to his inquiry, but indicated he did not meet requirements for compassionate release. Id. But

Mr. McGinnis has not shown he has exhausted his administrative appeal rights. See 28 C.F.R.

§ 571.63 (describing prisoner’s appeal rights after his warden denies a request for compassionate

release and noting, “denial by the General Counsel or Director [of] Bureau of Prisons []

constitutes a final administrative decision”); see also United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020) (noting § 3582(c)(1)(A)’s exhaustion requirement means a defendant must

exhaust his rights to appeal an adverse decision by the warden); United States v. Bolze, No. 3:09-

CR-93-TAV-DCP-1, 2020 WL 2449782, at * (E.D. Tenn. May 12, 2020) (noting the court

cannot modify a term of imprisonment unless defendant has “‘fully exhausted all administrative

rights’ or allowed ‘the lapse of 30 days’ from an unanswered request to the warden” (emphasis

added)).

       Because Mr. McGinnis has not shown that he has exhausted his administrative rights, the

court lacks jurisdiction to decide Mr. McGinnis’s motion. The court thus dismisses Mr.

McGinnis’s motion (Doc. 39). See Johnson, 766 F. App’x at 651 (noting that when a court



                                                  3
       Case 2:18-cr-20075-DDC-JPO Document 43 Filed 05/21/20 Page 4 of 4




lacked statutory authority to modify a sentence, it “should have dismissed the motion for lack of

jurisdiction”); see also White, 765 F.3d at 1250 (holding that “dismissal for lack of jurisdiction

rather than denial on the merits is the appropriate disposition of” a § 3582 motion where the

defendant failed to meet a statutory exception).

       IT IS THEREFORE ORDERED BY THE COURT THAT defendant Ralph

McGinnis’s Motion for Compassionate Release (Doc. 39) is dismissed for lack of jurisdiction.

       IT IS SO ORDERED.

       Dated this 21st day of May, 2020, at Kansas City, Kansas.

                                                       s/ Daniel D. Crabtree
                                                       Daniel D. Crabtree
                                                       United States District Judge




                                                   4
